Citation Nr: 0007748	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-12 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which determined that the claim of 
entitlement to service connection for diabetes mellitus was 
not well grounded and that the evidence submitted to reopen 
entitlement to service connection for hypertension was merely 
cumulative, rather than new and material.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's diabetes mellitus with his period of active 
service.

2.  By unappealed decision dated November 1981, the RO denied 
the veteran's claim of entitlement to service connection for 
hypertension.

3.  The evidence associated with the claims file subsequent 
to the November 1981 rating decision bears directly and 
substantially upon the specific matter under consideration 
and must be considered to decide fairly the merits of the 
claim.

4.  There is competent medical evidence linking the veteran's 
hypertension with his period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The RO's November 1981 decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  The evidence received since the November 1981 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In addition, service connection may be presumed 
for certain diseases, including diabetes mellitus, which 
manifest to a compensable degree within one year of service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

The veteran's service medical records contain no complaints, 
findings, or treatment related to diabetes mellitus.  VA 
outpatient and hospital records from 1986 through 1997 show 
that the veteran was followed for non-insulin dependent 
diabetes mellitus.  During a VA examination in May 1997, it 
was observed that the veteran was a little vague as to when 
his diabetes was incurred, but he reported that it began in 
service.  The examiner diagnosed him with diabetes.

Medical records from Copley Memorial Hospital dated 1978 to 
1980 show that the veteran was diagnosed with diabetes, adult 
onset.  Medical records from Mercy Hospital and Richard R. 
Grayson, M.D., dated 1979 through 1987, also include a 
diagnosis of diabetes.  Additional private medical records 
from Carle Clinic dated 1994 and Covenant Medical Center 
dated August 1997 continue to note diagnosis and treatment 
for diabetes.  The records from Covenant Medical Center 
documented that the veteran had diabetes for approximately 16 
years.

In summary, the Board finds that the record has failed to 
provide any competent medical evidence of a nexus between the 
veteran's current diabetes mellitus and his period of active 
service.  The evidence does not record a diagnosis of 
diabetes until many years following the veteran's discharge 
from service, and no medical professional has rendered an 
opinion relating the diabetes to the veteran's active 
service.  The Board cannot rely on the veteran's statements 
to relate his current disability to active duty because 
evidence of a medical nexus may not be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228 (1998).  Further, 
service connection may not be presumed as there is no 
evidence that the veteran's diabetes mellitus manifested 
within one year of discharge from active service.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).  Therefore, the Board must 
deny this claim as not being well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion, as well as 
the Statement of the Case and Supplemental Statement of the 
Case, as sufficient to inform the veteran of the elements 
necessary to well ground his claim, and as an explanation as 
to why his current attempt fails.


II. New and Material

The veteran's claim of entitlement to service connection for 
hypertension was previously considered and denied by the RO.  
The RO initially denied service connection for hypertension 
in a November 1981 rating decision, finding that the 
veteran's hypertension preexisted service and that it had not 
been aggravated by active service.  The veteran was notified 
of the decision and provided with his appellate rights the 
following month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's November 
1981 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's November 1981 denial consisted of the veteran's service 
medical records.  The service medical records show that the 
veteran's blood pressure readings were elevated throughout 
his period of active service.  The veteran related that he 
had been refused enlistment on four prior occasions due to 
hypertension.  The veteran was hospitalized for assessment of 
his hypertension on two occasions and he was initially 
diagnosed with labile hypertension in May 1965, and later, 
with essential hypertension in August 1967.  When the veteran 
was diagnosed with essential hypertension, it was noted that 
the hypertension was controlled within acceptable levels.  
The separation examination of March 1968 listed a diagnosis 
of essential hypertension.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the November 1981 denial 
includes 1986 through 1997 VA outpatient and hospital 
records, a May 1997 VA examination, 1978 to 1980 records from 
Copley Memorial Hospital, 1972 to 1987 medical records from 
Mercy Hospital and Richard R. Grayson, M.D., 1994 medical 
records from Carle Clinic, and August 1997 medical records 
from Covenant Medical Center.

The VA treatment records show that the veteran was followed 
for a diagnosis of hypertension and that he controlled it 
with prescription medication.  During the May 1997 VA 
examination, the veteran reported that his hypertension began 
in service.  His blood pressure readings were recorded as 
144/92, 140/88, and 146/90, and he was diagnosed with 
hypertension.  The private medical records disclose that the 
veteran received treatment for hypertension.  In particular, 
an April 1981 report from Copley Memorial Hospital related 
that the veteran had been hypertensive for the past 10 to 11 
years and that it had been controlled intermittently by 
antihypertensive medication and diuretics.  A February 1972 
report from Mercy Center noted that the veteran had received 
treatment for hypertension for one year in 1964.

The Board finds that the evidence presented subsequent to the 
RO's November 1981 decision is new and material in that it 
establishes the presence of a current diagnosis of 
hypertension and suggests that this disability may be related 
to the veteran's period of active service.  Specifically, the 
evidence of record shows that the first diagnosis of 
hypertension was rendered during the veteran's period of 
active service.  His initial examination for service was 
negative.  He was seen in service and examinations during 
service found that it had existed prior to service.  At 
separation he was found to have essential hypertension.  The 
RO considered that the veteran's hypertension existed prior 
to service and was not aggravated by service.  Subsequent to 
the November 1981 rating decision, the veteran has submitted 
additional medical evidence that shows continuous medical 
treatment for hypertension, a chronic disability.  This 
material goes to the essential questions of whether the 
veteran's hypertension existed prior to service and, if so, 
whether it increased in severity during service.  Therefore, 
as the Board has determined that new and material evidence 
has been submitted, it will proceed to determine whether the 
claim as reopened is well grounded.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Based upon the aforementioned findings, the Board concludes 
that the veteran's claim of entitlement to service connection 
for hypertension is well grounded.  In particular, the 
veteran had hypertension during active service, has a current 
diagnosis of hypertension, and has received treatment for 
hypertension for many years.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for diabetes mellitus is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened.

The claim of entitlement to service connection for 
hypertension is well grounded.


REMAND

Given the Board's decision that new and material evidence has 
been submitted and that the veteran has presented a well-
grounded claim, additional action by the RO is required prior 
to further Board review.  As the Board has found the 
veteran's claim to be well grounded, the VA is under a duty 
to assist the veteran in the development of his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Board believes that 
it would be helpful to secure a medical opinion, based on a 
review of all records, as to the etiology of the veteran's 
hypertension, to include whether it had its onset during 
service or, if it existed prior to service, whether it 
increased during service beyond normal progress.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any 
private medical records, not previously 
acquired, pertaining to the treatment of 
the veteran's hypertension.

3.  Thereafter, the RO should provide the 
entire claims file to an appropriate 
specialist.  The specialist is requested 
to review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  The specialist is requested 
to offer an opinion as to the nature and 
etiology of the veteran's hypertension.  
In particular, the specialist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current hypertension is related to his 
period of active duty, including whether 
the hypertension was incurred in or 
aggravated by active service.  If the 
disorder is found to have existed prior 
to service, the examiner is asked to 
provide an opinion as to whether it 
underwent an increase in severity beyond 
normal progress during service.  This 
opinion must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In evaluating the 
veteran's claim, the RO should include 
consideration of the presumption of sound 
condition at entry into service and, if 
rebutted, whether the disease increased 
in severity beyond normal progress during 
service.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

